DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
In view of the Appeal Brief filed on 11/19/2020, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BOYER D ASHLEY/           Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khangar et al. (USPG 20070212179, hereinafter ‘Khangar’) in view of Wiker et al. (US 7267513, hereinafter ‘Wiker’) and Tool and Manufacturing Engineer’s Handbook (Vol. 1, Chapter 10, hereinafter ‘TMEH’).
Regarding claims 1, 2, 9 and 10 Khangar discloses a holesaw assembly comprising a holesaw comprising a hollow cup 12 defining a center axis 32. The cup has a round base 21 perpendicular to the center axis and a peripheral wall coupled to and extending axially forward of the base to a peripheral edge 18 at a free end of the wall. The peripheral edge of the holesaw includes one or more hard metal cutting inserts 744, each having a cutting edge and a rake face. The rake face of the inserts are disposed at a hook angle relative to a line parallel to the center axis, (see Figs. 26-27).
A spade bit 500 is received in the holesaw along the center axis. The spade bit has a shaft received in the base and a plate-like body coupled to a front end of the cutting head.
The holesaw is free of any radial cutting elements disposed inside the cup between the spade bit and the peripheral wall of the cup.
Khangar does not disclose the spade bit having an at least partially threaded tip.
Wiker discloses a spade bit 202 having a conically-shaped [claim 9] partially threaded tip 240 having a portion of the at least partially threaded tip including a flat surface (i.e. where 250 points in Fig. 9) [claim 10] and a thread pitch of approximately 1.0 mm to approximately 2.5 mm (Col. 1, Line 65 to Col. 2, Line 3) [claim 2]).

TMEH discusses the effects of rake angle (i.e. hook angle) on the cutting life of the tool, and workpiece material driving the tool geometry selection (Pages 10-33 – 10-44).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the rake/hook angle of the inserts to be between -5° and +5°, as taught by TMEH, depending upon the workpiece being machined, and the cutting wear and heat management desired by the cutting tool.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Khangar discloses each cutting insert having a rectangular or trapezoidal cross-sectional shape and the cutting edge being straight.
Regarding claim 4, Khangar discloses each cutting insert including an outer side face offset radially outwardly from the peripheral edge of the holesaw by a first distance, and an inner side face offset radially inwardly from the peripheral edge of the holesaw by a second distance that is greater than the first distance (see Fig. 30B).
Regarding claim 5, Khangar discloses the plate-like body including first and second side faces extending radially outward from the center axis and first and second cutting edges 794 extending radially outward from the center axis.
Regarding claim 6, Khangar does not explicitly disclose the width of the plate-like body.
Wiker discloses the plate-like body of the spade bit working from widths of less than 3/8” to larger than 7/16”.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the spade bit of the tool of claim 1 to have a width of the plate-like body of between 7 mm and 13 mm, depending on the dimensions of the hole being machined.
Regarding claims 7 and 8, Khangar does not disclose the body including tapering radial faces.
Wiker discloses radial faces 220 connecting radially outward edges 226/228 of the first and second side faces, each of the radial faces tapering radially inwardly in a circumferential direction from the cutting edge to a trailing edge (i.e. Fig. 11) to cut out regions in an axially rearward direction from the cutting edge to a trailing edge (i.e. the transition region from side 220” to shank 204 illustrated in Fig. 11).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the plate-like body of the spade bit of claim 1 by incorporating a taper to the radial faces as taught by Wiker, to enable a user to remove the plug of material from the holesaw easier, and to reduce friction on the spade bit as it is drawn through the workpiece.
Regarding claims 11, 12, 18 and 19, Khangar discloses a holesaw assembly configured to form and remove a generally cylindrical plug of material from a workpiece comprising a holesaw comprising a hollow cup 12 defining a center axis 32. The cup has a round base 21 perpendicular to the center axis and a peripheral wall coupled to and extending axially forward of the base to a peripheral edge 18 at a free end of the wall. The peripheral edge of the holesaw includes one or more hard metal cutting inserts 744, each having a cutting edge and a rake face. The rake face of the inserts are disposed at a hook angle relative to a line parallel to the center axis (see Figs. 26-27).
A spade bit 500 is received in the holesaw along the center axis. The spade bit has a shaft received in the base and a plate-like body coupled to a front end of the cutting head.
The holesaw is free of any radial cutting elements disposed inside the cup between the spade bit and the peripheral wall of the cup.
Khangar does not disclose the spade bit having an at least partially threaded tip.
Wiker discloses a spade bit 202 having a conically-shaped [claim 18] partially threaded tip 240 having a portion of the at least partially threaded tip including a flat surface (i.e. where 250 points in Fig. 9) [claim 19] and a thread pitch of approximately 1.0 mm to approximately 2.5 mm (Col. 1, Line 65 to Col. 2, Line 3) [claim 12]).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a partially threaded tip to the spade bit of the holesaw of Khangar, to provide the known benefits of reducing the energy required to drill a hole, and reducing drill vibrations to produce a better quality hole, as taught by Wiker (Col. 2, Lines 58-64). While Khangar discloses the gullets 636 being provided at a 0° hook angle, neither 
TMEH discusses the effects of rake angle (i.e. hook angle) on the cutting life of the tool, and workpiece material driving the tool geometry selection (Pages 10-33 – 10-44).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the rake/hook angle of the inserts to be between -5° and +5°, as taught by TMEH, depending upon the workpiece being machined, and the cutting wear and heat management desired by the cutting tool. See also the above-cited case law.
Regarding claim 13, Khangar discloses each cutting insert having a rectangular or trapezoidal cross-sectional shape and the cutting edge being straight.
Regarding claim 14, Khangar discloses each cutting insert including an outer side face offset radially outwardly from the peripheral edge of the holesaw by a first distance, and an inner side face offset radially inwardly from the peripheral edge of the holesaw by a second distance that is greater than the first distance (see Fig. 30B).
Regarding claim 15, Khangar discloses the plate-like body including first and second side faces extending radially outward from the center axis and first and second cutting edges 794 extending radially outward from the center axis.
Regarding claims 16 and 17, Khangar does not disclose the body including tapering radial faces.
Wiker discloses radial faces 220 connecting radially outward edges 226/228 of the first and second side faces, each of the radial faces tapering radially inwardly in a 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the plate-like body of the spade bit of claim 11 by incorporating a taper to the radial faces as taught by Wiker, to enable a user to remove the plug of material from the holesaw easier, and to reduce friction on the spade bit as it is drawn through the workpiece.
Regarding claim 20, Khangar discloses a holesaw assembly comprising a holesaw comprising a hollow cup 12 defining a center axis 32. The cup has a round base 21 perpendicular to the center axis and a peripheral wall coupled to and extending axially forward of the base to a peripheral edge 18 at a free end of the wall. The peripheral edge of the holesaw includes one or more hard metal cutting inserts 744, each having a cutting edge and a rake face. The rake face of the inserts are disposed at a hook angle relative to a line parallel to the center axis (see Figs. 26-27).
A spade bit 500 is received in the holesaw along the center axis. The spade bit has a shaft received in the base and a plate-like body coupled to a front end of the cutting head. The plate-like body including first and second side faces extending radially outward from the center axis and first and second cutting edges 794 extending radially outward from the center axis.
Khangar does not disclose the spade bit having an at least partially threaded tip or the body including tapered radial faces.

It would have been obvious to one having ordinary skill in the art at the time of filing to provide a partially threaded tip to the spade bit of the holesaw of Khangar, to provide the known benefits of reducing the energy required to drill a hole, and reducing drill vibrations to produce a better quality hole, as taught by Wiker (Col. 2, Lines 58-64).
It also would have been obvious to one having ordinary skill in the art at the time of filing to modify the plate-like body of the spade bit of the holesaw of Khangar by incorporating a taper to the radial faces as taught by Wiker, to enable a user to remove the plug of material from the holesaw easier, and to reduce friction on the spade bit as it is drawn through the workpiece. While Khangar discloses the gullets 636 being provided at a 0° hook angle, neither Khangar nor Wiker explicitly disclose the hook angle of the cutting inserts being between approximately -5° and approximately +5°.
TMEH discusses the effects of rake angle (i.e. hook angle) on the cutting life of the tool, and workpiece material driving the tool geometry selection (Pages 10-33 – 10-44).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the rake/hook angle of the inserts to be between -5° and .
Response to Arguments
Applicant's arguments filed 11/19/2020 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant presents two arguments; that Khangar and Wiker do not disclose a hook angle between -5 and +5 degrees and that the instant invention allegedly presents unexpected results, supported by an affidavit. These arguments are respectfully traversed.
First, in response to Applicant’s arguments that the illustrated embodiments of Khangar do not disclose a hook/rake angle of between -5 and +5 degrees, the teaching of optimizing rake angle taken from TMEH renders this argument moot.
Second, regarding the alleged unexpected results of an increase of cordless runtime, cutting speed and life, attention is first pointed to Wiker, which explicitly discusses a threaded tip of a spade bit being more energy efficient (i.e. uses less energy) than an unthreaded tip as discussed above. If the tool uses less energy, it inherently runs longer on a single charge (i.e. increased cordless runtime). Additionally, the addition of a threaded tip leads to faster hole forming (Wiker, Col. 4, Lines 23-36). If the hole is formed faster, cutting speed is increased, and the tool life (i.e. the amount of holes cut in under 60 seconds, which is the metric provided by Applicant for tool life at Page 13 of the Appeal Brief filed 11/19/2020) is also increased. Therefore the results of the combination of the references are expected and therefore obvious. See MPEP 716.02(c) II. In a particular case, it was concluded that beneficial results of a particular 
In view of these facts, the evidence of expected results in the prior art outweighs the allegations of unexpected results presented by Applicant. Accordingly, the rejection(s) above are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/Alan Snyder/Primary Examiner, Art Unit 3722